Citation Nr: 0300351	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  02-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility for VA survivors' pension benefits.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is the widow of a man she alleges had active 
military service during World War II.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal 
from a decision by the Manila, the Republic of the 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDING OF FACT

It is certified that the appellant's deceased spouse had 
no recognized active duty service.


CONCLUSION OF LAW

Active service requirements for basic eligibility for VA 
survivors' pension benefits are not met.  38 U.S.C.A. 
§§ 101, 107, 1521, 1541, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  Well-groundedness is not an issue.  The 
record includes abstracts of the veteran's service, 
service department certification, and lay statements from 
the appellant.  The appellant was notified of the 
applicable laws and regulations.  The rating decision, the 
statement of the case, and the supplemental statement of 
the case have informed her what she needs to establish 
entitlement to the benefit sought and what evidence VA has 
obtained.  She was notified of the enactment of the VCAA 
in April 2002 correspondence.  A statement of the case in 
October 2002 advised her that he deceased spouse's service 
was not qualifying for the benefit sought.  As service 
department certifications of service are binding on VA, 
there is no additional evidence for the appellant to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In applications for pension and survivor's benefits, the 
appellant reported that her spouse had served with M 
Company, 3rd Battalion, 86th Infantry, and was discharged on 
May 31, 1945..

A certification from the Adjutant General of the Armed 
Forces of the Philippines stated that the veteran served 
with M Company, 3rd Battalion, 86th Infantry, from November 
17, 1944 to May 31, 1945.

In July 2002, the National Personnel Records Center (NPRC) 
certified that the appellant's deceased spouse had no 
service as a member of the Philippine Commonwealth Army, 
including recognized guerillas, in the service of the U.S. 
Armed Forces.

"Veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). "Veteran of any 
war" means any veteran who served in the active military, 
naval or air service during a period of war.  38 C.F.R. 
§ 3.1(e).  Service as a Philippine Scout is included for 
pension, compensation, dependency and indemnity 
compensation (DIC) and burial allowances.  Those inducted 
between October 6, 1945 and June 30, 1947, inclusive, are 
included for compensation benefits and DIC.  Service in 
the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but 
not for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if 
the person was a former member of the United States Armed 
Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946) is included for 
compensation benefits, but not for pension or burial 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c) and (d).  
Active service will be the period certified by the service 
department.  38 C.F.R. § 3.41(a) and (d).

For the purpose of establishing entitlement to VA 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate 
service department under the following conditions:  (1) 
The evidence is a document issued by the service 
department.  A copy of an original document is acceptable 
if the copy was issued by the service department or if the 
copy was issued by a public custodian of records who 
certifies that it is a true and exact copy of the document 
in the custodian's custody; (2) The document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the Secretary 
has lawfully promulgated regulations making service 
department findings "binding on the VA for purposes of 
establishing service in the United States Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).   

Whether a person is a veteran is a question dependent on 
Service Department certification.  38 C.F.R. § 3.41 
(a)(d); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
In the instant case, the service department has certified 
that the appellant's deceased spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.  NPRC based the certification on the 
information supplied by the appellant.  Documents 
submitted by the claimant to contest the certification are 
copies, not originals, and are not certified by a public 
records custodian to be true and exact copies of documents 
in the custodian's custody.  38 C.F.R. § 3.203(a)(1).  The 
Board is bound by the certification of no service by the 
service department.  38 C.F.R. §§ 3.8, 3.9; Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

Accordingly, the Board finds that the veteran did not have 
recognized active service that would confer on him 
veteran's status, or eligibility on his surviving spouse 
for VA benefits.  Since the law is dispositive of this 
issue, the appellant's claim must be denied because of the 
absence of legal merit or entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430.


ORDER

The appeal to establish basic eligibility for survivors' 
pension benefits is denied.


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

